DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, and 12-23 are allowed.

Regarding claim 1,
The prior art of record does not disclose alone or in combination:
A fluid sprayer comprising: a housing; a pump connected to the housing, the pump comprising a piston; a nozzle for spraying fluid delivered under pressure by the pump; a spray setting input configured to generate a user selected spray setting; a direct current brushed electric motor located in the housing and configured to operate the pump, wherein the motor is configured to generate a rotational output; a drive that converts the rotational output of the motor to a reciprocating linear motion that linearly reciprocates the piston of the pump; and a motor controller electrically connected to the motor to drive the motor with a pulse width modulated (PWM) signal that switches current through the motor on and off; wherein the motor is configured such that the motor can cause the piston to move through each of a pressure stroke and a suction stroke with the current through the motor on; wherein the motor controller varies a duty cycle of the PWM signal based on the user selected spray setting; wherein the motor controller drives the motor with the PWM signal during a start-up sequence phase of the motor, during which the motor controller causes the motor to accelerate to a functional rotational speed for spraying; wherein the motor controller drives the motor with the PWM signal during a steady state phase of operation of the motor, during which the motor is operating at the rotational speed for spraying, the steady state phase following the start-up sequence phase; wherein the motor controller outputs the PWM signal at a plurality of switching frequencies, and wherein each switching frequency of the plurality of switching frequencies is based on a number of pulse cycles of the PWM signal per unit time, each pulse cycle having an on portion, during which the current is provided to the motor to power rotation of the motor, and an off portion, during which the current is not provided to the motor; and wherein the motor controller is configured to output the PWM signal to have a first switching frequency during the start-up sequence phase and to output the PWM signal to have a second switching frequency during the steady state phase, wherein the second switching frequency is greater than the first switching frequency to prevent overheating.

Regarding claim 20,
The prior art of record does not disclose alone or in combination:
A method of controlling power to a motor of a fluid sprayer, the fluid sprayer comprising a housing, a pump connected to the housing and comprising a piston, a drive that converts a rotational output from the motor to a reciprocating linear motion, a nozzle for spraying fluid delivered under pressure by the pump, the motor located within the housing and which operates the pump, a spray setting input, a current feedback circuit, and a motor controller, the method comprising: receiving a user selected pressure setting from the spray setting input, delivering a pulse width modulated (PWM) signal which switches current through the motor on and off, wherein the motor is configured to generate the rotational output: converting, by the drive, the rotational output from the motor to the reciprocating linear motion that linearly reciprocates the piston of the pump; measuring current through the motor with the current feedback circuit, and modulating a duty cycle of the PWM signal based on the user selected pressure setting and the measured current through the motor; wherein the motor is configured such that the motor can cause the piston to move through each of a suction stroke and a pressure to accelerate the motor from a dead stop to a functional rotational speed for spraying, and wherein during the start-up sequence the duty cycle of the PWM signal is fixed in a first phase, the duty cycle is lowered relative to the first phase in a second phase of the start-up sequence, and wherein the duty cycle is ramped up from a start of the second phase to an end of the second phase such that the duty cycle is lowered at the start of the second phase relative to the end of the second phase.

Regarding claim 23,
The prior art of record does not disclose alone or in combination:
A fluid sprayer comprising: a housing; a pump connected to the housing, the pump comprising a piston; a nozzle for spraying fluid delivered under pressure by the pump; a spray setting input configured to generate a user selected spray setting; a direct current brushed electric motor located in the housing and configured to operate the pump, wherein the motor is configured to generate a rotational output; a drive that converts the rotational output of the motor to a reciprocating linear motion that linearly reciprocates the piston of the pump; and a motor controller electrically connected to the motor to drive the motor with a pulse width modulated (PWM) signal that switches current through the motor on and off; wherein the motor is configured such that the motor can cause the piston to move through each of a pressure stroke and a suction stroke with the current through the motor on; wherein the motor controller drives the motor with the PWM signal during a start-up sequence of the motor, and the motor controller drives the motor with the PWM signal during a steady state sequence of the motor, the steady state sequence following the start-up sequence; wherein the motor controller varies a duty cycle of the PWM signal based on the user selected spray setting; and wherein the motor controller limits the duty cycle of the PWM signal based on a comparison of sensed current through the such that the motor controller allows the sensed current through the motor to exceed the predetermined maximum current level during the start-up sequence.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 20, and 23, the prior art of record does not disclose alone or in combination:
A fluid sprayer comprising: a housing; a pump connected to the housing, the pump comprising a piston; a nozzle for spraying fluid delivered under pressure by the pump; a spray setting input configured to generate a user selected spray setting; a direct current brushed electric motor located in the housing and configured to operate the pump, wherein the motor is configured to generate a rotational output; a drive that converts the rotational output of the motor to a reciprocating linear motion that linearly reciprocates the piston of the pump; and a motor controller electrically connected to the motor to drive the motor with a pulse width modulated (PWM) signal that switches current through the motor on and off; wherein the motor is configured such that the motor can cause the piston to move through each of a pressure stroke and a suction stroke with the current through the motor on; wherein the motor controller drives the motor with the PWM signal during a start-up sequence of the motor, and the motor controller drives the motor with the PWM signal during a steady state sequence of the motor, the steady state sequence following the start-up sequence; wherein the motor controller varies a duty cycle of the PWM signal based on the user selected spray setting; and wherein the motor controller limits the duty cycle of the PWM signal based on a comparison of sensed current through the motor and a predetermined maximum current level during only the steady state sequence such that the motor controller allows the sensed current through the motor to exceed the predetermined maximum current level during the start-up sequence.  In the examiner’s opinion, this is a novel and non-obvious improvement over the state of the art in motor controls.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846